Appeal from order, Supreme Court, New York County (Michael D. Stallman, J.), entered April 16, 2004, which granted the petition challenging cancellation of petitioner’s contract with respondent Department of Transportation and remanded the *255matter to respondent Contract Dispute Resolution Board, unanimously dismissed, without costs.
While Supreme Court misstated the applicable law in dicta, the court’s order gave the City and its agency each and every element of the relief they sought. Accordingly, the municipal respondents were not aggrieved within the meaning of CPLR 5511 (see Parochial Bus Sys. v Board of Educ. of City of N.Y., 60 NY2d 539 [1983]). Concur—Tom, J.P, Mazzarelli, Saxe, Sullivan and Friedman, JJ.